                 Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 1 of 26




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION

RHONDA J. MARTIN, et al,

              Plaintiffs,

vs.

BRIAN KEMP, SECRETARY OF
STATE OF GEORGIA, et al.,                                       Civil Action No.: 1:18-cv-04776-LMM

               Defendants.


    DEFENDANTS STEPHEN DAY, JOHN MANGANO, ALICE O’LENICK,
      BEN SATTERFIELD, AND BEAUTY BALDWIN’S RESPONSE IN
        OPPOSITION TO PLAINTIFFS’ AMENDED MOTION FOR
                  PRELIMINARY INJUNCTION1

              Defendants are members of the Gwinnett County Board of Registrations and

Elections (“Gwinnett BORE”). Per this Court’s other orders, the Gwinnett BORE

has already responded to a motion for temporary restraining order regarding the

absentee ballot process in Ga. Muslim Voter Project v. Kemp, Case No. 1:18-cv-

04789-LMM (the “GMVP Case”). Because there are several common issues in the

two cases, the Gwinnett BORE incorporates its response in the GMVP Case,

                                                            
1
 Plaintiffs’ Amended Motion for Preliminary Injunction, [Doc. 19], was filed on
October 23, 2018. By order of the Court later that same day, all Defendants were
directed to file response briefs by noon on Monday, October 29, 2018. [Doc. 21].
This brief is being filed on the timeline specified by the Court.

                                                               -1-
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 2 of 26




including the Declaration of Lynn Ledford (attached as Exs. A and B to this

document).

      Plaintiffs’ amended motion [Doc. 19] does not contain argument about the

basis for a preliminary injunction, but rather a list of the specific relief sought. The

Gwinnett BORE will respond to the legal arguments raised in the original brief in

support of Plaintiffs’ first motion [Doc. 4] (which has been denied as moot), their

hearing brief [Doc. 18], and several of the Notices filed in this case [Doc. 16].

                                 INTRODUCTION

      This Court should not grant the proposed injunction because the equities do

not favor a massive change in the absentee ballot process only days from the end of

the 45-day period for absentee-by-mail voting and because the proposed injunction

is not in the public interest. The harms alleged by Plaintiffs in this action are

completely different than the harms alleged in the GMVP Case. In GMVP, this

Court expressed concerns that someone could sign their name on an absentee ballot

or application ten times and never match what was on file. In sharp contrast, a

voter who fails to sign his or her ballot oath or places the wrong date in the “birth

year” section required by statute has made an error the voter has the opportunity to

correct by filling out the oath correctly or voting in person.




                                          -2-
        Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 3 of 26




       Given the remediable nature of failing to fill out the oath and birth year

correctly and the massively disruptive changes to the absentee balloting process

proposed by Plaintiffs, the Gwinnett BORE strongly urges this Court not to enter

the injunction sought by Plaintiffs, especially because the last day for absentee

ballots to be sent to voters is this Friday.

                   ADDITIONAL FACTUAL BACKGROUND

       While many of the facts in dispute align with the facts raised by the

plaintiffs in the GMVP Case, a few additional issues raised by this case require

clarification.

I. The security of electronic voting is not at issue in this case.

       Each of the Plaintiffs explains his or her concerns about the security of

electronic voting machines, which are completely unrelated to the issues in this

case. Whether Georgia will change its voting system for the 2018 election was

already resolved by an earlier ruling from Judge Amy Totenberg in Curling v.

Kemp, Case No. 1:17-CV-2989-AT, slip op. at 45 (N.D. Ga. September 18, 2018).

In Curling, Judge Totenberg determined that it was too late in the election process

to change the voting systems in use in the state and that the plaintiffs were not

entitled to a preliminary injunction. Id. at 44.




                                           -3-
                 Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 4 of 26




II. Not every county uses the Secretary of State’s eNet system, so comparisons
to other counties are not relevant to the issues raised by Plaintiffs.

              As Director Ledford and Elections Director Chris Harvey noted, not every

county inputs its absentee balloting information into eNet, which provides an

explanation for why almost 80 counties on Plaintiffs’ spreadsheet are shown as

having rejected no ballots (including Chatham, Fulton, Hall, Henry, Richmond,

and Rockdale Counties). Ex. B, ¶ 16; [Doc. 25-1, at ¶ 4]; [Doc. 7, pp. 9-112]. Even

Plaintiff Martin expresses concerns about a rejection rate of zero and speculates

that rejections are not being reported through the public system. [Doc. 4-1, p. 51 at

¶ 7].

              Plaintiffs rely heavily on the apparent disproportionate effect of differing

rejection rates as the basis for singling out Gwinnett County and alleging that the

“disparate impact” is critically important for their fundamental right to vote claim.

See [Doc. 4-1, pp. 9-11], [Doc. 18, pp. 8-9, 19-20]. But these disparities are not the

effect of malfeasance or arbitrariness—they are the result of a lack of information.3

This is also why the entirety of the declaration submitted by Dr. McDonald is not

                                                            
2
  Many of Plaintiffs’ pleadings have different page numbers on the top and bottom
of each page. For consistency, the Gwinnett BORE uses the top page number as
the page number of each document referenced.
3
  Plaintiffs’ speculation that the Gwinnett BORE is rejecting ballots based on racial
bias [Doc. 4-1, p. 10] is untrue and offensive. See Ex. B, ¶¶ 3, 12 (no racial
information displayed when comparing ballots to registration records).

                                                               -4-
                 Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 5 of 26




relevant to this case, because it was based solely on the reports available through

eNet. See [Doc. 16, pp. 7-8].

              Plaintiffs do not know how many ballots have been rejected by other

counties because of the lack of reporting by those counties and thus cannot

conclude that Gwinnett County is “responsible for 32.2 percent of absentee ballots

rejected statewide.” [Doc., 18, p. 20]. Secretary Kemp has no ability to force

reporting by county election superintendents, but Gwinnett fully reports its

absentee ballot processing. Ex. B, ¶ 16.

                                 ARGUMENT AND CITATION OF AUTHORITY

              Plaintiffs have failed to establish the third and fourth prongs of the

preliminary injunction standard.4 They have not shown that the equities favor the

relief they seek and they have not shown that an injunction is in the public interest.

As in the GMVP Case, the Gwinnett BORE does not take a position on the

constitutionality of the challenged statutes. But this Court should not enter the

relief sought at this late hour in the election process, especially given the disruptive

nature of the proposed changes. This Court should also reject Plaintiffs’ claims
                                                            
4
  In order to obtain a preliminary injunction, Plaintiffs must show they (1) they
have a substantial likelihood of success on the merits of their claims; (2) they will
likely suffer irreparable harm in the absence of an injunction; (3) that the balance
of equities tips in Plaintiffs’ favor; and (4) that an injunction is in the public
interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 374
(2008).

                                                               -5-
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 6 of 26




based on lack of standing because they have not shown their alleged injuries are

traceable to any action by the Gwinnett BORE or remediable by a favorable ruling.

I. The disruptive relief sought by Plaintiffs is not favored by the equities and is
not in the public interest.

      Gwinnett mailed its first absentee ballots to voters on September 21, 2018,

which is 45 days from Election Day. O.C.G.A. § 21-2-384(a)(2); Ex. B, at ¶ 11.

Absentee ballots cannot be mailed to voters after the Friday before Election Day.

O.C.G.A. § 21-2-384(a)(2). As a result, the deadline for absentee ballots to be

mailed for the 2018 general election is this Friday, November 2, 2018. Id.

      Gwinnett County is currently operating eight early voting sites, providing

more than a thousand hours of in-person voting opportunities for its residents prior

to Election Day. Gwinnett County wants to ensure every eligible voter can cast a

ballot and does this consistent with the state’s interest in ensuring an orderly and

fair election. Purcell v. Gonzalez, 549 U.S. 1, 4-5, 127 S.Ct. 5 (2006).

      A. The balance of equities does not favor Plaintiffs because of the significant
      impact Plaintiffs’ proposal would make on both the operations of the
      Gwinnett BORE and Gwinnett voters.

      A court weighing the equities of a proposed injunction must “balance the

competing claims of injury” and consider the “public consequences” of an

injunction. Winter, 555 U.S. at 24. A court should consider the harm the applicant

is likely to suffer with the harm the opponent will suffer if an injunction is

                                         -6-
                 Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 7 of 26




imposed. Scott v. Roberts, 612 F.3d 1279, 1290 (11th Cir. 2010). In this case,

following this Court’s signature-matching order, the relative impact to the

Plaintiffs is minor contrasted with the massive harm to the Gwinnett BORE if

Plaintiffs are granted their proposed relief.

              While Plaintiffs frame their potential harm in terms of the fundamental right

to vote, now that the Court has ordered a new signature-matching process [Docs.

23, 26], the only way Plaintiffs could suffer harm at this point is a rejection of their

absentee ballots if they fail to fill out the form correctly.5 If Plaintiffs carefully read

and fill out the form, there is no basis for the Gwinnett BORE (or any other

election superintendent) to reject their ballots.

              In contrast, the Gwinnett BORE would face a massive disruption if forced to

implement the remedies outlined by Plaintiffs. As Director Ledford explained, all

poll worker training has already concluded. Ex. B, ¶ 26. Election officials do not

have any additional ballot boxes available at polling sites to collect absentee

ballots dropped off by voters—the only boxes in use are boxes for provisional

ballots. Ex. B, ¶ 26. Every political party and independent candidate has the

opportunity to designate poll watchers by tomorrow, see O.C.G.A. § 21-2-408(b),

                                                            
5
  While Plaintiffs make reference to a theoretical difficulty of a voter reading the
application or oath, the same exhibit cited shows the voter may have assistance
filling out his or her ballot. [Doc. 4-1, p. 8].

                                                               -7-
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 8 of 26




and the Gwinnett BORE is unsure exactly what relief Plaintiffs are requesting

about the poll watcher process. [Doc. 19-1, p. 5]. In addition, Gwinnett County is

the only Georgia county covered by Section 203 of the Voting Rights Act,

meaning that all forms and letters, such as those proposed by Plaintiffs [Doc. 19-1,

pp. 9-10], must be translated before being placed in use. See U.S. Census, Section

203 of the Voting Rights Act: Covered Areas for Voting Rights Bilingual Election

Materials, https://www.census.gov/content/dam/Census/newsroom/press-

kits/2017/esri/esri_uc2017_voting_rights_act.pdf.

      The relief Plaintiffs propose would require this Court to rewrite the entirety

of the absentee ballot statutes to give effective direction to election

superintendents. The birth year is one of the pieces of information used to identify

the voter who is casting the absentee ballot. O.C.G.A. § 21-2-386(a)(1)(C). This

Court would have to provide guidance about what to do if various parts of the oath

were left blank, or if the oath was unsigned, or if the address matched publicly

available information but not other information on the voter’s file, or if someone

assisting a voter had not properly filled out the assistance oath. This Court would

have to provide guidance to officials about when to utilize the birth year for

identification or fraud prevention and when to find it is unnecessary.




                                          -8-
                 Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 9 of 26




              And the potential universe of individuals involved is far larger. The

Gwinnett BORE has rejected over 1,500 applications and ballots for a variety of

reasons and taking the time of election officials to address those rejections is far

more complex than the approximately 300 applications and ballots rejected due to

signature mismatch.

              Plaintiffs are asking for a completely reinvented and new process that has

never been used in Georgia—unlike the relief sought in the GMVP Case.6 There is

no statute to use as a template for potential relief, because no such process exists

for how to process a “cure affidavit,” nor is there a process to accept absentee

ballots at every precinct. Eliminating the birth-year requirement and other

requirements of eligibility determinations also undermines the state’s interest in

avoiding fraud in elections. Common Cause/Georgia v. Billups, 554 F.3d 1340,

1353-55 (11th Cir. 2009).

              In the GMVP Case, this Court expressed concerns that someone could sign

their name ten times and never match what was on file. A voter who fails to sign

                                                            
6
  The Declaration of Amber McReynolds is not helpful to the Court in this case,
because she describes a state system based on mandatory mail-in ballots with
limited in-person voting opportunities [Doc. 7, p. 22 at ¶ 9]. While her suggestions
may be good options for the Georgia General Assembly to consider in the future,
this Court cannot rely on her input to rewrite the absentee ballot statutes at this
point in the election process, in part because Georgia’s system is not staffed like a
primarily mail-in state.

                                                               -9-
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 10 of 26




his or her ballot oath or places the wrong date in the “birth year” section has made

an error that is correctable and has the opportunity to correct that error by filling

out the oath correctly. That is as true for a homebound voter as a voter who is able

to vote in person.

      When comparing the fact that the absentee-by-mail period (that is 45 days

long) will be effectively over in four days when the last ballots go out and the

massive impact on the operations of Gwinnett County with the only burden on

voters being that they must fill out a form correctly, the equities do not favor an

injunction.

      B. The proposed injunction does not serve the public interest.

      Courts should use their discretion to deny injunctions that work a “chaotic

and disruptive effect upon the electoral process,” because they are not in the public

interest. See Fishman v. Schaffer, 429 U.S. 1325, 1330, 97 S. Ct. 14 (1976);

Benisek v. Lamone, ___ U.S. ___, 138 S. Ct. 1942, 1945, 201 L. Ed. 2d 398

(2018). There is a significant public interest in ensuring orderly elections and the

purpose of a preliminary injunction is to preserve the status quo—not to rewrite a

statute on the eve of an election. Benisek, 138 S.Ct. at 1945; Purcell, 549 U.S. at 4-

5.




                                         - 10 -
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 11 of 26




      Plaintiffs have not shown that the proposed injunction is in the public

interest. As Director Ledford explained, the potential for voter confusion is

immense if the rules are changed now. Ex. B, ¶ 22. Voters who were previously

rejected have resubmitted applications and possibly submitted new ballots.

Election officials will have to determine whether to utilize the later or earlier

ballot. While the Gwinnett BORE is doing this for the limited category of ballots

and applications with signature mismatch rejections, broadening the scope would

place a massive burden on overtaxed election officials a week out from the

election. Ex. B, ¶¶ 20-21.

      The proposed injunction is also not in the public interest because Plaintiffs

have not exercised reasonable diligence in placing these matters before the Court.

Benisek, 138 S. Ct. at 1943-44. Plaintiffs have not shown that any new information

was needed before bringing this lawsuit. Plaintiffs even admit in their brief that

their calculation of Gwinnett’s rejection rate for absentee ballots in the general

election is almost identical to the rejection rate in the May 2018 primary—five

months ago. [Doc. 4-1, pp. 8-9]. But Plaintiffs did not even file this action until the

first day of in-person early voting, after two-thirds of the time for absentee

balloting had already elapsed, then did not seek a preliminary injunction until four




                                         - 11 -
        Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 12 of 26




days later, and continued to evolve their theories and briefing after that point.

[Doc. 1, Doc. 4, Doc. 16, Doc. 18].

        Plaintiffs’ own words also demonstrate their lack of diligence in bringing

this case. Their declarations show that they placed their hope in changes to the

electronic voting system, [Doc. 4-1, pp. 28-29 (Bowers), 33-34 (Clark), 44-45

(Duval), 50-51 (Martin)], and, when those changes did not occur, decided to bring

this action next—and still waited almost a month before doing so. The sole case

cited by Plaintiffs to support the concept that this injunctive relief is in the public

interest granted an injunction to maintain the status quo, not to change the process

used. Casarez v. Val Verde Cty., 957 F. Supp. 847, 866 (W.D. Tex. 1997).

        Plaintiffs have not demonstrated how overturning a statute that has been in

effect for years, when almost all of the time for absentee ballots has elapsed, in a

way that will cause significant disruption to the work of election officials, will

serve the public interest. Plaintiffs have not exercised reasonable diligence and

their request for a preliminary injunction should be denied. Benisek, 138 S.Ct. at

1944.




                                         - 12 -
               Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 13 of 26




II. Plaintiffs do not have standing because they have not alleged any harm
that is traceable to the actions of the Gwinnett BORE or redressable by a
favorable ruling.

              While this Court already found the individual plaintiffs in this case have

standing [Doc. 23 at p. 11 n.5], the Gwinnett BORE has not yet had an opportunity

to respond in opposition to the Plaintiffs’ claimed standing in this lawsuit. Even if

Plaintiffs have pleaded an injury in fact,7 that is not the end of the standing

analysis—they must also meet the other elements. Plaintiffs’ alleged injury must

also be “fairly traceable to the challenged action; and redressable by a favorable

ruling.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149, 130 S. Ct.

2743, 2752 (2010); United States v. Hays, 515 U.S. 737, 742-743, 115 S.Ct. 2431

(1995) Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561, 112 S.Ct. 2130

(1992). This is because federal courts may only hear “actual cases or

controversies.” Raines v. Byrd, 521 U.S. 811, 818, 117 S.Ct. 2312 (1997).




                                                            
7
  At the hearing on October 23, counsel for the Gwinnett BORE conceded that the
new declarations filed by the plaintiff organizations in the GMVP Case had
sufficiently pleaded the first prong of a standing analysis: alleging an injury-in-
fact. But the Gwinnett BORE continued to contest the second and third prongs, that
the plaintiff organizations did not show a traceable injury and that the harm they
alleged was not redressable by a favorable ruling.

                                                               - 13 -
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 14 of 26




      A. Plaintiffs have not shown their injury is traceable to any action by
      Gwinnett County.

      An alleged injury alone is not enough to establish standing. Plaintiffs must

also show an injury that is “certainly impending” and traceable to the challenged

action. Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409, 133 S. Ct. 1138 (2013)

(emphasis in original). A mere belief that there is a connection is not enough. Id.

The Supreme Court found that, even though the plaintiffs in Clapper had a good-

faith, non-paranoid belief that they would be surveilled by the challenged

government program, they did not have standing, because they could not show any

injury traceable to the challenged conduct. Id. at 415-416.

      Even if Plaintiffs have alleged a sufficient injury, none of the Plaintiffs can

show that any injury is fairly traceable to the actions of the Gwinnett BORE.

             1. The individual plaintiffs cannot trace an impending injury to the
             actions of the Gwinnett BORE.

      Only two of the individual Plaintiffs reside in Gwinnett County, Dana

Bowers and Jasmine Clark. [Doc. 4-1, p. 27 at ¶ 1 (Bowers), p. 32 at ¶ 1 (Clark)].

Ms. Clark indicated that she plans to vote on voting machines in person on

Election Day and is not even attempting to use the absentee ballot process. [Doc.

4-1, p. 34 at ¶ 8]. Thus, any injury to Ms. Clark’s right to vote is not traceable to

the absentee balloting process, let alone the actions of the Gwinnett BORE.


                                         - 14 -
               Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 15 of 26




Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548, 194 L.Ed.2d 635 (2016) (plaintiff

must be harmed in a “personal and individual way”). Ms. Bowers says she plans to

vote by absentee ballot, but has not yet applied for an absentee ballot. [Doc. 4-1, p.

29 at ¶ 8]; Ex. B at ¶ 24. While both Ms. Clark and Ms. Bowers purport to speak

for other individuals as part of campaigns,8 litigants must “assert his or her own

legal rights and interests and cannot rest a claim to relief on the legal rights or

interests of third parties.” Powers v. Ohio, 499 U.S. 400, 410, 111 S.Ct. 1364

(1991); Harris v. Evans, 20 F.3d 1118, 1121 (11th Cir. 1994).

              The challenged statutes only require action by county election

superintendents, not any state officials. See O.C.G.A. §§ 21-2-381(b), 21-2-386.

For that reason alone, none of the plaintiffs who reside in counties besides

Gwinnett can trace any alleged injury to any conduct of the Gwinnett BORE,

because their county’s election superintendents will administer the absentee ballot

process if they choose to use it. Because Gwinnett County is the only county

election superintendent named in this lawsuit, only one individual plaintiff can

even remotely trace her injury to the actions of the Gwinnett BORE—because only

one plaintiff in this case who plans to vote by absentee ballot resides in Gwinnett

County.
                                                            
8
 To the extent the campaigns seek to claim organizational standing, they should be
plaintiffs to this action and make appropriate allegations.

                                                               - 15 -
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 16 of 26




      But even Ms. Bowers cannot trace a harm to the actions of the Gwinnett

BORE because any such harm is pure speculation. The Eleventh Circuit explained

that “the Supreme Court has ‘repeatedly reiterated that “threatened injury must be

certainly impending to constitute injury in fact” and that “[a]llegations of possible

future injury” are not sufficient.’” Ga. Republican Party v. SEC, 888 F.3d 1198,

1202 (2018) (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (emphasis

in original). Given the fact that (1) only Ms. Bowers could even remotely trace

conduct of the Gwinnett BORE to any potential injury, (2) Ms. Bowers can avoid

all injury by filling out her form correctly, (3) Ms. Bowers will not be injured in an

unreviewable way if she fills out her form correctly (because signature matching is

no longer an issue), and (4) any injury is not certainly impending because she has

not yet even requested an absentee ballot, this Court should find that all of the

individual plaintiffs lack standing to bring this action against the Gwinnett BORE

based on the record before the Court.

      2. The Ga. Coalition for the People’s Agenda cannot trace an impending
      injury to the actions of the Gwinnett BORE.

      The Georgia Coalition for the People’s Agenda (the “Ga. Coalition”) makes

the same arguments about diversion of resources made by the organizational




                                        - 16 -
               Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 17 of 26




plaintiffs in the GMVP case.9 Even if the Ga. Coalition has alleged an injury, it has

not shown that its diversion of resources is traceable to any actions of the Gwinnett

BORE.

              In the sole declaration supporting standing, the Ga. Coalition describes its

existing “Pews to the Polls” Program as an effort to help voters obtain an absentee

ballot, then follow up with those voters to help ensure their ballot is cast. [Doc. 16,

p. 37 at ¶¶ 9-13]. That program was in place well before any issue was raised

regarding the challenged statutes. [Doc. 16, p. 36 at ¶¶ 5, 7]. The Pews to the Polls

program is apparently mostly complete, with voters placing their ballots in the mail

more than a week ago. [Doc. 16, p. 38 at ¶ 15]. If ballots are rejected, the Ga.

Coalition will apparently engage in its normal process for following up and

assisting voters. [Doc. 16, p. 38 at ¶ 13]. Ms. Butler was only able to identify two

individuals in all of the churches that participate in the Pews to the Polls program

who reside in Gwinnett County. [Doc. 16, p. 39-40 at ¶ 20].

              While the Ga. Coalition claims the Gwinnett BORE’s rejection of absentee

ballots has “caused a drain on the GCPA’s resources,” [Doc. 16, p. 40 at ¶ 22], it

does not explain with any specificity how running an existing program that assists

                                                            
9
  There appears to be no basis for associational standing, given that the Coalition
refers to itself as an “umbrella” organization that only has other organizations as
members as opposed to having individual members. [Doc. 16, p. 35 at ¶ 3].

                                                               - 17 -
               Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 18 of 26




voters has caused any impact on the Ga. Coalition’s operations.10 But even if it has

alleged a sufficient injury, the claimed lower participation and following up with

voters who live outside of Gwinnett County [Doc. 16, pp. 40-41 at ¶¶ 22-23] is not

fairly traceable to the actions of the Gwinnett BORE. Only two voters in the entire

program even reside in Gwinnett County—every other voter at issue resides in a

county where the election superintendent will make a separate decision. There is

no harm that is “certainly impending,” Clapper, 568 U.S. at 409, and the Eleventh

Circuit is clear that a plaintiff “cannot bootstrap the cost of detecting and

challenging the illegal practices into injury for standing purposes.” Florida State

Conf. of the NAACP v. Browning, 522 F.3d 1153, 1166 (11th Cir. 2008).

              Most of the Eleventh Circuit’s decisions on organizational standing came

before Clapper, but all of those cases were readily able to identify a traceable harm

connected to the actions of the named defendant. In Browning, it was a new voter

verification requirement that had not yet been used in an election, where some

voters had been wrongly rejected by the defendant. Browning, 522 F.3d at 1157-

58. In Common Cause/Georgia, it was helping voters obtain photo identification in

a challenge to the state’s new photo identification law. Common Cause/Georgia v.

                                                            
10
  The alleged diversion of resources from “voter registration drives” [Doc. 16, p.
42 at ¶ 27] is not a sufficient basis for standing at this point, because voter
registration ended on October 9, 2018. Ex. B, at ¶ 6.

                                                               - 18 -
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 19 of 26




Billups, 554 F.3d 1340, 1353-55 (11th Cir. 2009). In Ga. Latino Alliance for

Human Rights, it was the cancellation of citizenship classes to address inquiries

about a new immigration law. Ga. Latino Alliance for Human Rights v. Governor

of Ga., 691 F. 3d 1250, 1260 (11th Cir. 2012). In Arcia, it was a new list

maintenance program from the state. Arcia v. Fla. Sec. of State, 772 F.3d 1335,

1340 (11th Cir. 2014).

      Each of those cases is completely unlike the alleged basis for the Ga.

Coalition to have standing in this case, especially to challenge a law that has been

in use for years. (This is even more true when the organization claiming the harm

has an executive director who is a member of a county election board and says she

is “familiar with Georgia’s statutory requirements for requesting, applying for,

casting, and counting or rejecting absentee ballots.” [Doc. 16, p. 36 at ¶ 5].) Under

their theory, an umbrella organization that does not have individual members of its

own has standing if it alleges (1) that the decision by one county election

superintendent to follow an existing law about which the organization is very

familiar will (2) lead to lower participation by thousands of voters outside that

county, (3) leading to the organization having to expend funds to implement an

already-existing program. That diversion of funds is not even as traceable as the

expenditure of the plaintiffs in Clapper, where the standard proposed was that the


                                        - 19 -
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 20 of 26




purchase of a plane ticket based on a “nonparanoid fear” would be a sufficient

diversion of resources to confer Article III standing. Clapper, 568 U.S. at 416. The

Supreme Court found such internal decisionmaking was not traceable to the

challenged actions and this Court should not lower Article III standing for such a

nontraceable harm for the Ga. Coalition.

      B. Plaintiffs’ injuries are not redressable by a favorable ruling.

      In order to determine if a plaintiff’s injuries are redressable, a court must

consider whether deciding in the plaintiff’s favor would increase the likelihood

“that the plaintiff would obtain relief that directly redresses the injury suffered.”

Mulhall v. UNITE HERE Local 355, 618 F.3d 1279, 1290 (11th Cir. 2010). This is

obviously connected with the traceability analysis, because the relief must directly

address the injury suffered.

      If this Court grants the injunction sought by Plaintiffs, the only claimed

injury alleged by the single voter who plans to vote by absentee ballot in Gwinnett

County would not have her injury redressed. Ms. Bowers would still have to apply

for an absentee ballot and properly fill out the form. There is no risk of her ballot

being rejected for a signature mismatch without an opportunity to cure and the only

effect of the injunction at this point would to allow Ms. Bowers to fill out the form




                                         - 20 -
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 21 of 26




incorrectly and still have her ballot counted. Ms. Bowers’ proposed relief does not

directly address her alleged injury.

      The only possible remedy for the Ga. Coalition is spending less resources on

an existing program that is mostly complete. While this Court found that

redressability was not a concern for the organizational plaintiffs in the GMVP case

because the state would have to provide education [Doc. 28, p. 16], Plaintiffs in

this case have expressed their own belief that an injunction will require the

expenditure of more resources. Specifically, Plaintiff Bowers states that an

injunction by this Court will require campaigns to spend even more money. [Doc.

4-1, p. 29, ¶ 9] (“the campaigns I am involved with will devote resources to

contacting voters and helping them cure their ballot envelope information or mail

ballot applications”). To the extent anyone is claiming a harm based on diversion

of resources, Plaintiff Bowers’ statement that resources will be diverted if this

Court enters an injunction shows that this Court should preserve the status quo and

not change the rules near the end of the absentee balloting process.

III. This Court should not order any relief as to the Gwinnett BORE because
the other 158 counties in Georgia would not be bound.

      Plaintiffs proposed order [Doc. 19-1] places affirmative duties on the

Defendants to determine eligibility of ballots and applications, make contact with

voters in certain circumstances, and accept delivery of ballots at 156 precinct

                                        - 21 -
               Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 22 of 26




locations instead of the main voting office. Ex. B, ¶ 2. But the only named

defendant with the ability to carry out any of the activities in the proposed

injunction is the Gwinnett BORE. No other county elections officials are named

and, unlike the Plaintiffs in Ga. Muslim Voter Project, the Plaintiffs in this case are

not seeking a class action11 or guidance from the Secretary of State. [Doc. 19-1].

Thus, the remedy suggested by Plaintiffs would change the absentee ballot rules

for only one county in Georgia, despite Plaintiffs’ own beliefs that there are many

counties with varying approaches to absentee ballots and where Gwinnett County

has only the ninth-highest rejection rate according to their calculations from eNet.

[Doc. 7, p. 9].

              The proposed injunction is so sweeping that it will require far more than just

guidance from the Secretary of State—Gwinnett will need to obtain additional

ballot boxes, retrain staff, and begin an immediate review of every rejected

application and ballot for application of a brand-new process with just days before

the election.



                                                            
11
  If Plaintiffs seek to enjoin all county election officials regarding the
implementation of the challenged statutes, which they apparently seek to do [Doc.
18, p. 9], they have failed to join parties necessary for the relief they seek. Fed. R.
Civ. P. 19(a)(1)(A), Laker Airways, Inc. v. British Airways, PLC, 182 F.3d 843,
847 (11th Cir. 1999).

                                                               - 22 -
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 23 of 26




      Election systems in the United States must avoid “arbitrary and disparate

treatment to voters.” Bush v. Gore, 531 U.S. 98, 107, 121 S. Ct. 525, 531 (2000).

Changing the rules for absentee ballots this late in the process in a single county

based on the relative lack of evidence presented by Plaintiffs invites disparate

treatment.

                                   CONCLUSION

      Plaintiffs in this case are seeking to rewrite the election process after the

election machinery was well underway. Given the dramatic changes sought and the

impact on the ongoing election, the equities do not favor Plaintiffs and changing

the rules at this point is not in the public interest. Plaintiffs also have not shown

they have injuries that are fairly traceable to the actions of the Gwinnett BORE.

This Court should deny the motion for preliminary injunction and preserve the

existing Georgia election processes.



      I certify that this brief has been prepared in a Times New Roman 14-point

font, one of the font and point selections approved by the Court in Local Rule

5.1(C).




                                         - 23 -
Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 24 of 26




Respectfully submitted this 29th day of October, 2018.

                               /s/ Bryan P. Tyson
                               Frank B. Strickland
                               Georgia Bar No. 687600
                               fbs@sbllaw.net
                               Bryan P. Tyson
                               Georgia Bar No. 515411
                               bpt@sbllaw.net
                               Anne W. Lewis
                               Georgia Bar No. 737490
                               awl@sbllaw.net
                               STRICKLAND BROCKINGTON
                                 LEWIS LLP
                               Midtown Proscenium Suite 2200
                               1170 Peachtree Street NE
                               Atlanta, GA 30309
                               (678)347-2200

                               RICHARD A. CAROTHERS
                               Georgia Bar No. 111075
                               richard.carothers@carmitch.com
                               Brian R. Dempsey
                               Georgia Bar No. 217596
                               Brian.dempsey@carmitch.com
                               CAROTHERS & MITCHELL, LLC
                               1809 Buford Highway
                               Buford, GA 30518
                               (770) 932-3552

                               Attorneys for Stephen Day, John Mangano,
                               Alice O’Lenick, Ben Satterfield, and Beauty
                               Baldwin




                                - 24 -
       Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 25 of 26




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RHONDA J. MARTIN, et al.,

      Plaintiffs,

vs.

BRIAN KEMP, SECRETARY OF
STATE OF GEORGIA, et al.,                 Civil Action No.: 1:18-cv-04776-LMM

       Defendants.


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this date electronically filed the foregoing

DEFENDANTS STEPHEN DAY, JOHN MANGANO, ALICE O’LENICK,

BEN SATTERFIELD, AND BEAUTY BALDWIN’S RESPONSE IN

OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY

INJUNCTION with the Clerk of the Court using the CM/ECF system which will

automatically send email notification of such filing to the following attorneys of

record:

                                   Bruce Brown
                                 Richard Carothers
                                  Cristina Correia
                                  Brian Dempsey
                                   Danielle Lang

                                       - 25 -
Case 1:18-cv-04776-LMM Document 37 Filed 10/29/18 Page 26 of 26




                            Anne Lewis
                            John Powers
                             Bryan Sells
                          Frank Strickland
                           Russ Willard

This 29th day of October, 2018.
                                           /s/ Bryan P. Tyson
                                           Bryan P. Tyson
                                           Georgia Bar No. 515411




                                  - 26 -
